

116 HRES 732 IH: Condemning and recognizing transnational White supremacist extremism as a major global threat.
U.S. House of Representatives
2019-11-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 732IN THE HOUSE OF REPRESENTATIVESNovember 22, 2019Mr. Castro of Texas (for himself and Mr. Rose of New York) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning and recognizing transnational White supremacist extremism as a major global threat.
	
 Whereas over the past several years, there has been a disturbing increase in White supremacist extremist violence around the world;
 Whereas, on July 22, 2011, a White supremacist extremist killed 77 people in Oslo and Utøya, Norway;
 Whereas, on June 17, 2015, a White supremacist extremist killed nine people in Charleston, South Carolina;
 Whereas, on August 12, 2017, a White supremacist extremist killed one person in Charlottesville, Virginia;
 Whereas, on October 27, 2018, a White supremacist extremist killed 11 people in Pittsburgh, Pennsylvania;
 Whereas, on March 15, 2019, a White supremacist extremist killed 50 people in Christchurch, New Zealand;
 Whereas, on April 27, 2019, a White supremacist extremist killed one person in Poway, California; Whereas, on August 3, 2019, a White supremacist extremist killed 22 people in El Paso, Texas;
 Whereas, on October 9, 2019, a White supremacist extremist killed 2 people in Halle, Germany; Whereas the easy dissemination of White supremacist extremist content through online platforms has accelerated the internationalization of hateful ideologies, exacerbated radicalization, and contributed to the establishment of an insidious global network;
 Whereas, in March 2019, the United Nations recognized the International Day for the Elimination of Racial Discrimination with the theme of Mitigating and countering rising nationalist populism and extreme supremacist ideologies;
 Whereas, in May 2019, France and New Zealand convened the Christchurch Call to Action Summit, producing a pledge supported by 48 countries underscoring the urgent need for action and enhanced cooperation among the wide range of actors with influence over this issue, including governments, civil society, and online service providers, such as social media companies, to eliminate terrorist and violent extremist content online.;
 Whereas, in September 2019, the Department of Homeland Security published the Strategic Framework for Countering Terrorism and Targeted Violence, identifying White supremacist extremism as one of the most potent forces driving domestic terrorism;
 Whereas White supremacist extremism is a danger to the peace and security of democratic peoples around the world;
 Whereas additional and related forms of discrimination, intolerance, and repression around the world, such as xenophobia, anti-Semitism, Islamophobia, autocracy, sexism, homophobia, nationalism, and others, contradict universal principles of freedom and equality;
 Whereas a champion of liberal values, the United States has long fought to uphold domestically and around the world the creed of the Declaration of Independence, which proclaimed at our Nation’s founding, We hold these truths to be self-evident, that all men are created equal, that they are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of Happiness.;
 Whereas the scourge of White supremacist extremism around the world must be denounced unequivocally; and
 Whereas relevant parties, including governments, social media companies, and civil society organizations, have a responsibility to combat White supremacist extremism: Now, therefore, be it
	
 That the House of Representatives— (1)expresses condolences to the victims of White supremacist extremism and their families;
 (2)expresses gratitude for the public service and heroism of law enforcement and first responders; (3)affirms American values and United States leadership in building more inclusive, diverse, and tolerant societies around the world;
 (4)recognizes transnational White supremacist extremism as a major global threat; (5)condemns transnational White supremacist extremism;
 (6)urges the Secretary of State to advance diplomatically, and emphasize as a foreign policy priority, actions to counter transnational White supremacist extremism around the world; and
 (7)calls upon the United States Government and countries around the world to strengthen efforts, using all available and appropriate tools, to combat transnational White supremacist extremism.
			